       Case 9:20-cr-00055-DWM Document 30 Filed 04/21/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

UNITED STATES OF AMERICA,                         CR 20-55-M-DWM

               Plaintiff,

vs.                                                    ORDER

GRADY HAROLD SULLIVAN, JR.,

              Defendant.



      Defendant Grady Harold Sullivan, Jr., has filed an Unopposed Motion to

Appear Via Video at the hearing scheduled for April 22, 2021, at 1:30 p.m. Good

cause appearing,

      IT IS ORDERED that Defendant’s motion to appear remotely at the April 22,

2021 hearing is GRANTED. The Clerk of Court shall notify counsel for Defendant

via e-mail of the meeting ID and password. Zoom Guidance and Setup available

at: https://www.mtd.uscourts.gov/zoom-hearings.

      DATED this 21st day of April, 2021.



                                    _______________________________
                                    Kathleen L. DeSoto
                                    United States Magistrate Judge




                                       1
